Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device of the claimed invention comprises all the limitations of claim 1, specifically, the coupling mechanism including a plate having a major surface and opposed first and second lateral sides separated by the major surface, an adjusting device being situated along only the first lateral side of the plate and moves the plate only in opposite directions transverse to the major surface and the adjusting device having a stationary component and a movable component coupled to the plate and that moves towards and away from the first lateral side of the plate that is not taught, suggested, nor obvious over prior arts of record. 
US Patent No. 6,070,700 to Nagel teaches a coupling device comprising a plate movable in a direction transverse to a major surface of the plate to engage a counter element and an adjusting device situated on both sides of the plate but does not teach the plate only movable in a transvers direction nor teach an adjusting device situated along only a first lateral side of the plate. 
US Patent No. 2,481,124 to Kruger teaches a coupling device comprising a plate movable in a direction transverse to a major surface of the plate to engage a counter element and an adjusting device situated on a lateral side of the plate but does not teach the plate only movable in a transvers direction relative to the major surface. 
EP 0 829 447 to Nagel teaches a coupling device comprising a plate movable in only a direction transverse to a major surface of the plate to engage a counter element and an adjusting device situated on both sides of the plate but does not teach an adjusting device situated along only a first lateral side of the plate.

US Patent No. 2,996,152 to Olexson et al teaches a magnetic coupling device comprising a magnetic plate movable in only a direction transverse to a major surface of the plate to engage a counter element and an adjusting device situated behind the plate but does not teach an adjusting device situated along only a first lateral side of the plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654